McFarland, J.
This action was brought in the name of Isabel Soberanes by Benito Soberanes, who, for that purpose, procured himself to be appointed her guardian ad litem, to set aside a deed of conveyance of land executed by said Isabel to the defendant, Abel Soberanes, on the ground of her mental incapacity and undue in*3finen ce of said defendant. Judgment went in the superior court for defendant, and this present appeal is from an order denying plaintiff’s motion for a new trial. There was also an appeal by plaintiff from the judgment, which was determined here in favor of defendant. (Soberanes v. Soberanes, 97 Cal. 140.)
The findings are very full, and on the appeal from the judgment the case was considered in nearly all its aspects in the opinion delivered by Mr. Justice Paterson, the law applicable to it declared, and the conclusion reached that the findings supported the judgment. Appellant contends that, upon an appeal from an order denying a new trial, a former decision on an appeal from the judgment does not establish the law of the case; but, however that may be, we are satisfied that the views expressed in the opinion on the former appeal are correct. The only question, therefore, to be considered on this present appeal is the sufficiency of the evidence to sustain the findings.
To hold that the evidence does not warrant the find, ings would be to plainly violate the rule that we will not here weigh evidence that is really and substantially conflicting. That rule is, to some extent, founded on the fact that the trial judge has the opportunity of having the witnesses in person before him; and the advantage of seeing and observing, and to some extent at least knowing, the witnesses, is very important in such a case as the one at bar. Here was a family quarrel; and the members of the family were before the judge exhibiting their manners, tempers, interests, prejudices, and characters in forms which cannot be brought here in a printed transcript. We do not see any thing in the evi. dence that would warrant us in disturbing the findings; and it would be a useless work to reproduce the evidence here. Indeed, the findings themselves show very fully what the evidence was—that is, no important or controlling fact can be deduced from the evidence that does not appear in the findings. In fact, the real question in the case is and always has been: Do the findings sup*4port the judgment? But that question was determined in the affirmative on the former appeal in an elaborate opinion in which the whole case was fully stated and discussed; and, as we have said, we think that it was correctly determined. The two main questions of fact were: Was Mrs. Soberanes mentally capable of executing the deed ? and was she fraudulently procured to do so by the undue influence of the respondent? And we cannot say that the evidence did not warrant the court in answering the former question in the affirmative, and the latter in the negative. This is not a case where a woman had made a conveyance similar to the one here involved, and where afterwards she herself had asked to have it set aside on account of fraud or undue influence. Mrs. Soberanes did not bring this action; it was brought and has been prosecuted against her wishes. The execution of the conveyance to the defendant was in pursuance of an intention so to do long entertained by her; and she afterwards repeatedly expressed her satisfaction with it. Jose Soberanes, brother of her deceased husband, testified, among other things, as follows: “ She said that when Francisco, her husband, died the part that she would inherit of the property she would give to the son, or sons, who respected and took care of her; she repeated this at her house almost every time I went to visit her, both before and after her husband’s death.” This witness also testified that after the execution of the deed he asked her: “How is it that you have sold every thing to Abel and given your other children nothing; what is your motive ? And she answered that the reason she had for giving every thing to Abel was because a long time before her intentions had been to give every thing to Abel; that Abel was the one that always cared for her, and that Abel was her son, her father, her husband, and was every thing in the world to her, and that her other children did n’t do any thing for her, and that she didn’t give any thing to her other children because they didn’t respect her or attend her.” About a month after the execution of the deed, wh.en she was sick, her *5spiritual adviser remonstrated with her about giving nothing to the other children, and she said she would do the same thing “an hundred times.” He testified that “ in talking with the lady I told her, in substance, this, that before the judgment of God she ought to treat the children all equally, and what for you did so; you left every thing to your son Abel, and not to your sons; and she gave me the reasons, and in consequence I found the reasons logic, and I considered as spiritual adviser I had no more to say.” The evidence showed, as the court found, that she was an illiterate woman, and ignorant of business outside of her household and domestic affairs; but there was evidence that she had ordinarily good natural intellectual faculties, was of sound mind, and fully comprehended what she was doing when she executed the deed. Under these circumstances we cannot interfere with the findings of the court below. Whether or not it was a proper and commendable thing for her to give all her property to one of her children is not a question for. courts; that question was with her alone.
The order denying a new trial is affirmed.
Garoutte, J., Harrison, J., and Van Fleet, J., concurred.
Rehearing denied.
On the twenty-eighth day of February, 1895, Beatty, 0. J., filed the following opinion on the application for a rehearing: